DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 1-10, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over YOO et al. (US PG Pub 2016/0118620, hereinafter Yoo) in view of Lee et al. (US Pat 6,815,887, hereinafter Lee) and Park (US PG Pub 2010/0127965, hereinafter Park).
Regarding claims 1 and 3¸figure 4 of Yoo discloses an encapsulation film for an organic electronic element, comprising at least two encapsulation layers, wherein a first encapsulation layer (12a) is in 
a metal layer formed on the second encapsulation layer (¶ 90).
Yoo does not explicitly disclose the second encapsulation layer comprises a bright spot inhibitor having adsorption energy of 0ev or less for outgases as calculated by the density functional theory.
In the same field of endeavor, Lee discloses an encapsulation layer for an OLED device can comprise a bright spot inhibitor such as titanium (col. 5, line 64 – col. 6, line 2).
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include titanium as a bright spot inhibitor in the encapsulation film (which applicants specification discloses would have the absorption energy properties) as taught by Lee for the purpose of enhancing contrast and luminance (col. 2, lines 41-43).
Yoo does not explicitly disclose the metal layer comprises iron, chromium, copper, aluminum, nickel or a combination thereof.
In the same field of endeavor, Park discloses a moisture barrier for an OLED device can comprise aluminum (¶ 53).
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the moisture barrier metal layer using aluminum as taught by Park for the purpose of selecting a suitable and well known material.
Furthermore, it would have been obvious to form the bright spot inhibitor and moisture absorbent to have a weight ratio in the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Additionally, the ordinary artisan would have recognized the amount of bright spot inhibitor to be a result effective variable affecting the device contrast and luminance.  Thus, it would have been obvious to adjust the amount of bright spot inhibitor, which may happen to result in a weight ratio to the moisture absorbent within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
Regarding claim 2, the prior art discloses the same bright spot inhibitor material as claimed and thus would be expected to have the same properties.
Regarding claim 4, Yoo discloses at least one encapsulation layer comprises a moisture adsorbent (13).
Regarding claim 5, Yoo discloses the moisture adsorbent (¶ 42) comprises a chemically reactive adsorbent.
Regarding claims 7-9, it would have been obvious to form the the bright spot inhibitor and moisture absorbent to have a weight ratio/particle diameters within the claimed ranges, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 10¸figure 4 of Yoo discloses the encapsulation layer encapsulates the entire surface of an organic electronic element (25) formed on a substrate (21).
Regarding claims 12, Yoo in view of Park does not explicitly disclose the thermal conductivity.
However, the prior art discloses the same material as claimed and thus will be taken as having the same properties.
Furthermore, it would have been obvious to form the metal layer to have a thermal conductivity within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claims 18 and 20¸figure 4 of Yoo discloses an organic electronic device, comprising:

an organic electronic element (25) formed on the substrate; and the encapsulation film, according to claim 1, for encapsulating the organic electronic element.
Regarding claim 19, Yoo does not explicitly disclose the claimed details of the electronic element.
However, it would have been obvious to include them in order to form a functioning device.
Regarding claim 20, the prior art as noted in the above rejections discloses the entire claimed invention.

Allowable Subject Matter
Claims 15-17 and 21-23 are allowed.
Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the encapsulation film further comprises a magnetic layer comprising magnetic particles and the magnetic layer between the second encapsulation layer and the metal layer, or is on the metal layer”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/Primary Examiner, Art Unit 2895